PER CURIAM.
This is an appeal from a summary final judgment for Metropolitan Dade County upon the basis of sovereign immunity. The judgment was upon the defendants’ third party complaint against the County for failure to properly maintain and repair a roadway and failure to warn of a dangerous condition. The trial judge relied upon this court’s decision in Cheney v. Dade County, 353 So.2d 623 (Fla.3d DCA 1977), quashed by the Supreme Court of Florida in Com*635mercial Carrier Corp. v. Indian River County, 371 So.2d 1010 (Fla.1979).1
The Supreme Court’s decision in Cheney v. Dade County and the companion case of Commercial Carrier Corp. v. Indian River County dictate reversal of the summary judgment appealed.
Accordingly, the judgment is reversed and the cause remanded for further proceedings.
Reversed and remanded.

. Both parties having filed briefs prior to the release of the Supreme Court’s opinion in Commercial Carrier Corp. v. Indian River County, 371 So.2d 1010 (Fla.1979) this court requested additional briefs in light of that decision. The appellant has filed supplemental brief; the County has not.